[BANYAN RAIL SERVICES LOGO]

 

 

INTEROFFICE MEMORANDUM

 



Date: January 4, 2013     To: Jon Ryan     From: Gary O. Marino, CEO    
Subject: Retention Bonus



 

 



 

On behalf of Banyan Rail Services, it is a pleasure to offer you a retention
bonus in the amount of $50,000, which will vest and be paid to you on June 30,
2013. The Retention Bonus is subject to applicable taxes and withholdings at the
time of payout.

 

The Company and Employee acknowledge that the Employee’s employment is and shall
continue to be at-will. If you terminate your employment for any reason, you
shall not be entitled to any payments, benefits, damages, awards or compensation
other than as provided by this Agreement, or as may otherwise be established
under the Company’s then existing employee benefit plans or polices at the time
of termination.

 

Should you be terminated for any reason other than cause or misconduct prior to
June 30, 2013 this Retention Bonus will be paid to you at the time of your
separation.

 

We look forward to your contribution to the success of The Wood Energy Group.

 

 



/s/Gary O. Marino

Gary O. Marino

CEO

 

Acknowledged:

 



/s/ Jon Ryan                    1-8-13 Jon Ryan                       
  Date          

 

 





